DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Allowable Claims
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 5 and 7, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested in response to determining that the requested  content is the content desired not to be heard by the third party, cause a disturbance sound to be output such that the third party is prevented from hearing the uttered speech containing the requested content, wherein the disturbance sound is caused to be output prior to the speech recognition of the uttered. 
In the specific, with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD GAUTHIER/Primary Examiner, Art Unit 2653 
                                                                                                                                                                                                       November 8, 2021